MEMORANDUM AND ORDER
MARSH, Chief Judge.
The relator, Donald J. Pratt, filed a petition for a writ of habeas corpus. It appears that the relator on a plea of guilty was sentenced by the Criminal Court of Tioga County, Pennsylvania, to the Allegheny County Workhouse for a term of 11% to 23 months. The relator alleges .that he was not advised of his right to appeal, nor of his right to the assistance of counsel to prepare, take and perfect an appeal. According to the petition, the relator filed a petition under the Post Conviction Hearing Act in the state court in Tioga County which was denied. It does not appear that the relator has appealed to the appellate courts of Pennsylvania from the denial by the lower state court of his petition under the Post Conviction Hearing Act; hence, he has failed to exhaust his state remedies, and the petition for the writ in this federal court must be dismissed. Title 28 U.S.C., § 2254. See: Palmer v. Comstock, 394 F.2d 395 (9th Cir. 1968); United States ex rel. Ackerman v. Johnston, 139 F.Supp. 890 (W.D.Pa.1955), aff’d 235 F.2d 958 (3d Cir. 1956); United States ex rel. Lyle v. Carney, 277 F.Supp. 250 (W.D.Pa.1967); United States ex rel. McCode v. Myers, 232 F.Supp. 371 (E.D.Pa.1964); Uhler v. Berks County Court, 230 F.Supp. 211 (E.D.Pa.1964).
An appropriate order will be entered.